COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Benedict Chinonso Emesowum v. The State of Texas

Appellate case number:    01-14-00116-CR

Trial court case number: 1849562

Trial court:              County Criminal Court of Law No. 10 of Harris County

Date motion filed:        August 10, 2015

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is    DENIED   GRANTED.


Judge’s signature: /s/ Harvey Brown
                        Acting individually  Acting for the Court

Panel consists of: Justices Jennings, Bland, and Brown


Date: August 18, 2015